Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The Non-Final Office Action dated 02/01/2022 is hereby vacated and replaced with this Non-Final Office action.

Priority
This application is a continuation application of U.S. Patent Application No.15/774,163, filed May 7, 2018, which is a National Stage application under 35 U.S.C. § 371 of International Application No. PCT/US2016/060834 having an International Filing Date of November 7, 2016, which claims the benefit of U.S. Patent Application No. 62/252,328, filed on November 6, 2015, which are incorporated herein by reference that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 09/30/2020 is acknowledged.  Claims 24-43 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020, 04/6/2021, 07/14/2021, 12/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.


Claim Objections 
Claims 27, 29, 36-40 and 42 are objected to for the following informalities:
Claim 27 is an incomplete sentence. The claim should end with a period instead of a comma.
Claims 29, 36-40 and 42 are objected to as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-26, 28, 30-35, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ter Meulen et al. “Ter Meulen” (WO215/123496).    
	The claims are directed to a method of increasing the efficacy of immunotherapy in an individual, comprising administering an adjuvant to a solid tumor, wherein the adjuvant comprises at least two antigenic peptides from one or more viruses or bacteria against which the individual has previously developed an immune response.
Regarding Claims 23-26, 28 and 41, Ter Meulen discloses a method of increasing the efficacy of immunotherapy (increase the efficacy of the immunotherapy, Abstract, Para. [0042]) in an individual, comprising administering an adjuvant to a solid tumor (administering locally (e.g., intra-tumorally) to the subject a second composition comprising a pharmaceutically suitable adjuvant, Para. [0050]; the cancer comprises a solid tumor Para. [00243]), wherein the adjuvant comprises at least one antigenic peptide (the adjuvant enhances (or improve, augment) the immune response to the immunogen, Para (00138]; adjuvants can be optionally used with other specific immunostimulating agents such as muramyl peptides, Para. [00140))(instant claims 23-25).  Ter Meulen discloses the immunogen is a viral antigen from an oncogenic virus such as EBV, HPV, HBV, HCV, HTLV and KSHV (Para. [0018]) (instant claim 26).  Ter Meulen discloses “tumor associated viral antigens such as those described herein (e.g. HPV-E6/E7) are foreign antigens and as such are more immunogenic than endogenous tumor associated antigens, which will increase the efficacy of the immunotherapy” (Para. [0042]).  Ter Meulen discloses the antigen may be a previously identified antigen from an oncogenic virus, or may be identified by any method known in the art (Para. [00178]). Ter Meulen discloses wherein the adjuvant is administered prior 
Regarding Claim 30, Ter Meulen discloses the method comprises one or more antigens (Para. [00177]).
	Regarding Claims 31 and 32, Ter Meulen discloses the administering is intratumorally (Para. [00242]) injection (Para. [00221]).
	Regarding Claims 33 and 34, Ter Meulen discloses the method comprising a pharmaceutically acceptable carrier (Para. [00176]) such as saline (Para. [00262]).
	Regarding Claim 35, Ter Meulen discloses a second administering step (Para. [00301]). 	
Therefore, the cited prior art anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ter Meulen et al. “Ter Meulen” (WO215/123496).    
The teachings of Ter Meulen are outlined above and incorporated herein. 
Regarding claim 43, Ter Meulen does not explicitly teach an article of manufacture comprising an antigenic peptide from a first and second microorganism and a pharmaceutically acceptable carrier.
However, According to MPEP § 2112.01(III), “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, ** > 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) < (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ).”
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648